


Exhibit 10.13(a)






ATMOS ENERGY CORPORATION
1998 LONG-TERM INCENTIVE PLAN
(as amended and restated September 1, 2014)




The Atmos Energy Corporation 1998 Long-Term Incentive Plan (hereinafter called
the “Plan”) was adopted by the Board of Directors of Atmos Energy Corporation, a
Texas and Virginia corporation (hereinafter called the “Company”) on August 12,
1998 to be effective October 1, 1998, and was approved by the Company's
shareholders on February 10, 1999. An amendment to the Plan was approved by the
Board of Directors on August 8, 2001, which amendment was approved by the
Company's shareholders on February 13, 2002. The Plan was further amended by the
Board of Directors on November 7, 2006, which amendment was approved by the
Company’s shareholders on February 7, 2007. The Plan was further amended by the
Board of Directors on August 3, 2010, which amendment was approved by the
Company’s shareholders on February 9, 2011. The Plan was further amended by the
Board of Directors on August 5, 2014 to be effective September 1, 2014.


ARTICLE 1


PURPOSE


The purpose of the Plan is to attract and retain the services of able persons as
employees of the Company and its Subsidiaries and as Non-employee Directors (as
herein defined), to provide such persons with a proprietary interest in the
Company through the granting of incentive stock options, non-qualified stock
options, stock appreciation rights or restricted stock, to motivate employees
and Non-employee Directors using performance-related incentives linked to
longer-range performance goals and the interests of the Company’s shareholders
and to provide Non-employee Directors the option to receive all or part of their
Fee (as defined below) in the Company’s common stock, whether granted singly, or
in combination, or in tandem, that will


(a)    increase the interest of such persons in the Company's welfare;


(b)    furnish an incentive to such persons to continue their services for the
Company;


(c)    provide a means through which the Company may attract able persons as
employees and Non-employee Directors; and


(d)    to increase the proprietary interest of the Non-employee Directors in the
Company’s long-term prospects and the strategic growth of its business.


With respect to Reporting Participants, the Plan and all transactions under the
Plan are intended to comply with all applicable conditions of Rule 16b-3
promulgated under the Securities Exchange Act of 1934 (the “1934 Act”). To the
extent any provision of the Plan or action by the Committee fails to so comply,
it shall be deemed null and void ab initio, to the extent permitted by law and
deemed advisable by the Committee. Further, any Awards granted under the Plan to
a Non-employee Director shall be solely to compensate said Director for his
services to the Company as a Non-employee Director.


ARTICLE 2


DEFINITIONS


For the purpose of the Plan, unless the context requires otherwise, the
following terms shall have the meanings indicated:






--------------------------------------------------------------------------------




2.1    “Award” means the grant of any Incentive Stock Option, Non-qualified
Stock Option, SAR, Restricted Stock, Restricted Stock Unit, Performance Unit,
Performance Share, Bonus Stock or other Stock Unit Award whether granted singly,
in combination or in tandem (each individually referred to herein as an
“Incentive”). “Award” also means any Incentive to which an award under the
Management Incentive Plan is made or converted.


2.2    “Award Agreement” means a written agreement between a Participant and the
Company, which sets out the terms of the grant of an Award.


2.3    “Award Period” means the period during which one or more Incentives
granted under an Award may be exercised or earned.


2.4    “Board” means the Board of Directors of the Company.


2.5    “Bonus Stock” means an Award granted pursuant to Section 6.8 of the Plan
expressed as a share of Common Stock which may or may not be subject to
restrictions.


2.6    (a)     “Change in Control” of the Company occurs upon a change in the
Company’s ownership, its effective control or the ownership of a substantial
portion of its assets, as follows:


(i)    Change in Ownership. A change in ownership of the Company occurs on the
date that any “Person” (as defined in Section 2.6(b) below), other than (1) the
Company or any of its subsidiaries, (2) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any of its
Affiliates, (3) an underwriter temporarily holding stock pursuant to an offering
of such stock, or (4) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of the Company’s stock, acquires ownership of the Company’s stock
that, together with stock held by such Person, constitutes more than 50% of the
total fair market value or total voting power of the Company’s stock. However,
if any Person is considered to own already more than 50% of the total fair
market value or total voting power of the Company’s stock, the acquisition of
additional stock by the same Person is not considered to be a Change of Control.
In addition, if any Person has effective control of the Company through
ownership of 30% or more of the total voting power of the Company’s stock, as
discussed in paragraph (ii) below, the acquisition of additional control of the
Company by the same Person is not considered to cause a Change in Control
pursuant to this paragraph (i); or






(ii)    Change in Effective Control. Even though the Company may not have
undergone a change in ownership under paragraph (i) above, a change in the
effective control of the Company occurs on either of the following dates:


(A)    the date that any Person acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such Person)
ownership of the Company’s stock possessing 30 percent or more of the total
voting power of the Company’s stock. However, if any Person owns 30% or more of
the total voting power of the Company’s stock, the acquisition of additional
control of the Company by the same Person is not considered to cause a Change in
Control pursuant to this subparagraph (ii)(A); or


(B)    the date during any 12-month period when a majority of members of the
Board is replaced by directors whose appointment or election is not endorsed by
a majority of the Board before the date of the appointment or election;
provided, however, that any such director shall not be considered to be endorsed
by the Board if his or her initial assumption of office occurs as a result of an
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or




--------------------------------------------------------------------------------




        
(iii)    Change in Ownership of Substantial Portion of Assets. A change in the
ownership of a substantial portion of the Company’s assets occurs on the date
that a Person acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such Person) assets of the Company, that
have a total gross fair market value equal to at least 40% of the total gross
fair market value of all of the Company’s assets immediately before such
acquisition or acquisitions. However, there is no Change in Control when there
is such a transfer to an entity that is controlled by the shareholders of the
Company immediately after the transfer, through a transfer to (A) a shareholder
of the Company (immediately before the asset transfer) in exchange for or with
respect to the Company’s stock; (B) an entity, at least 50% of the total value
or voting power of the stock of which is owned, directly or indirectly, by the
Company; (C) a Person that owns directly or indirectly, at least 50% of the
total value or voting power of the Company’s outstanding stock; or (D) an
entity, at least 50% of the total value or voting power of the stock of which is
owned by a Person that owns, directly or indirectly, at least 50% of the total
value or voting power of the Company’s outstanding stock.


(b)    For purposes of subparagraph (a) above,


(i)“Person” shall have the meaning given in Section 7701(a)(1) of the Internal
Revenue Code of 1986, as amended (the “Code”). Person shall include more than
one Person acting as a group as defined by the Final Treasury Regulations issued
under Section 409A of the Code.


(ii)    “Affiliate” shall have the meaning set forth in Rule 12b‑2 promulgated
under Section 12 of the Securities Exchange Act of 1934, as amended.


(c)    The provisions of this Section 2.6 shall be interpreted in accordance
with the requirements of the Final Treasury Regulations under Code Section 409A,
it being the intent of the parties that this Section 2.6 shall be in compliance
with the requirements of said Code Section and said Regulations.


2.7    “Code” means the Internal Revenue Code of 1986, as amended, together with
the published rulings, regulations, and interpretations duly promulgated
thereunder.


2.8    “Committee” means the committee appointed or designated by the Board to
administer the Plan in accordance with Article 3 of this Plan.


2.9    “Common Stock” means the common stock, with no par value (stated value of
$.005 per share), which the Company is currently authorized to issue or may in
the future be authorized to issue.


2.10    “Company” means Atmos Energy Corporation, a Texas and Virginia
corporation, and any successor entity.


2.11    “Covered Participant” means a Participant who is a “covered employee” as
defined in Section 162(m)(3) of the Code, and the regulations promulgated
thereunder, or who the Committee believes will be such a covered employee for a
Performance Period, and who the Committee believes will have remuneration in
excess of $1,000,000 for the Performance Period, as provided in Section 162(m)
of the Code.


2.12    “Date of Grant” means the effective date on which an Award is made to a
Participant as set forth in the applicable Award Agreement; provided, however,
that solely for purposes of Section 16 of the 1934 Act and the rules and
regulations promulgated thereunder, the Date of Grant of an Award shall be the
date of stockholder approval of the Plan if such date is later than the
effective date of such Award as set forth in the Award Agreement.


2.13    “Election” means a Non-employee Director’s delivery of written notice of
election to the Corporate Secretary of the Company electing to receive his or
her Fee or a portion thereof in the form of Common Stock.




--------------------------------------------------------------------------------






2.14    “Employee” means common law employee (as defined in accordance with the
Regulations and Revenue Rulings then applicable under Section 3401(c) of the
Code) of the Company or any Subsidiary of the Company.


2.15    “Fair Market Value” of a share of Common Stock is the mean of the
highest and lowest prices per share on the New York Stock Exchange Consolidated
Tape, or such reporting service as the Board may select, on the appropriate
date, or in the absence of reported sales on such day, the most recent previous
day for which sales were reported.


2.16    “Fee” means the annual retainer fee (paid in quarterly installments)
earned by a Non-employee Director for his or her service as a member of the
Board during a Fiscal Year or portion thereof.


2.17    “Fiscal Year” means the 12-month period beginning October 1st of any
year and ending September 30th of the following year.


2.18    “Incentive Stock Option” or “ISO” means an incentive stock option within
the meaning of Section 422 of the Code, granted pursuant to this Plan.


2.19    “Management Incentive Plan” means the Atmos Energy Corporation Annual
Incentive Plan for Management, as amended from time to time.


2.20    “Non-employee Director” means a member of the Board who is not an
Employee and who satisfies the requirements of Rule 16b-3(b)(3) promulgated
under the 1934 Act or any successor provision.


2.21    “Non-qualified Stock Option” or “NQSO” means a non-qualified stock
option, granted pursuant to this Plan.


2.22    “Option Price” means the price which must be paid by a Participant upon
exercise of a Stock Option to purchase a share of Common Stock.


2.23    “Participant” shall mean an Employee or Non-employee Director to whom an
Award is granted under this Plan.


2.24    “Performance Award” means a performance-based Award, which may be in the
form of either Performance Shares or Performance Units.


2.25    “Performance Criteria” or “Performance Goals” or “Performance Measures”
mean the objectives established by the Committee for a Performance Period, for
the purpose of determining when an Award subject to such objectives is earned.


2.26    “Performance Period” means the time period designated by the Committee
during which performance goals must be met.


2.27    “Performance Share” means an Award, designated as a Performance Share,
granted to a Participant pursuant to Section 6.7 hereof, the value of which is
determined, in whole or in part, by the value of Common Stock in a manner deemed
appropriate by the Committee and described in the Agreement.


2.28    “Performance Unit” means an Award, designated as a Performance Unit,
granted to a Participant pursuant to Section 6.7 hereof, the value of which is
determined, in whole or in part, by the attainment of pre-established goals
relating to Company financial or operating performance as deemed appropriate by
the Committee and described in the Award Agreement.


2.29    “Plan” means The Atmos Energy Corporation 1998 Long-Term Incentive Plan,
as amended from time to time.






--------------------------------------------------------------------------------




2.30    “Quarter” means the 3-month period beginning October 1, January 1, April
1, or July 1 of each Fiscal Year.


2.31    “Reporting Participant” means a Participant who is subject to the
reporting requirements of Section 16 of the 1934 Act.


2.32    “Restricted Stock” means shares of Common Stock issued or transferred to
a Participant pursuant to Section 6.4 of this Plan which are subject to
restrictions or limitations set forth in this Plan and in the related Award
Agreement.


2.33    “Restricted Stock Unit” means a fixed or variable dollar denominated
right to acquire Common Stock, which may or may not be subject to restrictions,
contingently awarded under Section 6.4 of the Plan.


2.34    “Retirement” means any Termination of Service solely due to retirement
upon attainment of age 65, or permitted early retirement as determined by the
Committee.


2.35    “SAR” means the right to receive a payment, in cash and/or Common Stock,
equal to the excess of the Fair Market Value of a specified number of shares of
Common Stock on the date the SAR is exercised over the SAR Price for such
shares.


2.36    “SAR Price” means the Fair Market Value of each share of Common Stock
covered by an SAR, determined on the Date of Grant of the SAR.


2.37    “Stock Option” means a Non-qualified Stock Option or an Incentive Stock
Option.


2.38    “Stock Unit Award” means awards of Common Stock or other awards pursuant
to Section 6.9 hereof that are valued in whole or in part by reference to, or
are otherwise based on, shares of Common Stock or other securities of the
Company.


2.39    “Subsidiary” means (i) any corporation in an unbroken chain of
corporations beginning with the Company, if each of the corporations other than
the last corporation in the unbroken chain owns stock possessing a majority of
the total combined voting power of all classes of stock in one of the other
corporations in the chain, (ii) any limited partnership, if the Company or any
corporation described in item (i) above owns a majority of the general
partnership interest and a majority of the limited partnership interests
entitled to vote on the removal and replacement of the general partner, and
(iii) any partnership or limited liability company, if the partners or members
thereof are composed only of the Company, any corporation listed in item (i)
above or any limited partnership listed in item (ii) above. “Subsidiaries” means
more than one of any such corporations, limited partnerships, partnerships or
limited liability companies.


2.40    “Termination of Service” means with respect to each Participant who is
an Employee or Non-employee Director a “separation from service” as defined in
Section 1.409A-1(h) of the Final Treasury Regulations under Code Section 409A,
or any successor provision thereto.


2.41    “Total and Permanent Disability” means the termination of a
Participant's active employment with the Company on account of a medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, for which the employee is receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Company.






--------------------------------------------------------------------------------






ARTICLE 3


ADMINISTRATION


The Plan shall be administered by the Human Resources Committee of the Board
(the “Committee”) unless otherwise determined by the Board. If said Human
Resources Committee does not so serve, the Committee shall consist of not fewer
than two persons; any member of the Committee may be removed at any time, with
or without cause, by resolution of the Board; and any vacancy occurring in the
membership of the Committee may be filled by appointment by the Board.


All actions to be taken by the Committee under this Plan, insofar as such
actions affect compliance with Section 162(m) of the Code, shall be limited to
those members of the Board who are Non-employee Directors and who are “outside
directors” under Section 162(m). The Committee shall select one of its members
to act as its Chairman. A majority of the Committee shall constitute a quorum,
and the act of a majority of the members of the Committee present at a meeting
at which a quorum is present shall be the act of the Committee.


The Committee shall determine and designate from time to time the eligible
persons to whom Awards will be granted and shall set forth in each related Award
Agreement, the Award Period, the Date of Grant, and such other terms,
provisions, limitations, and performance requirements, as are approved by the
Committee, but not inconsistent with the Plan, including, but not limited to,
any rights of the Committee to cancel or rescind any such Award. The Committee
shall determine whether an Award shall include one type of Incentive, two or
more Incentives granted in combination, or two or more Incentives granted in
tandem (that is, a joint grant where exercise of one Incentive results in
cancellation of all or a portion of the other Incentive).


The Committee, in its discretion, shall (i) interpret the Plan, (ii) prescribe,
amend, and rescind any rules and regulations necessary or appropriate for the
administration of the Plan, and (iii) make such other determinations and take
such other action as it deems necessary or advisable in the administration of
the Plan. Any interpretation, determination, or other action made or taken by
the Committee shall be final, binding, and conclusive on all interested parties.


With respect to restrictions in the Plan that are based on the requirements of
Rule 16b-3 promulgated under the 1934 Act, Section 422 of the Code, Section
162(m) of the Code, the rules of any exchange or inter-dealer quotation system
upon which the Company’s securities are listed or quoted, or any other
applicable law, rule or restriction (collectively, “applicable law”), to the
extent that any such restrictions are no longer required by applicable law, the
Committee shall have the sole discretion and authority to grant Awards that are
not subject to such mandated restrictions and/or to waive any such mandated
restrictions with respect to outstanding Awards.




ARTICLE 4


ELIGIBILITY


Any Employee (including an Employee who is also a director or an officer) and
any Non-employee Director is eligible to participate in the Plan. The Committee,
upon its own action, may grant, but shall not be required to grant, an Award to
any Employee or any Non-employee Director. Awards may be granted by the
Committee at any time and from time to time to new Participants, or to then
Participants, or to a greater or lesser number of Participants, and may include
or exclude previous Participants, as the Committee shall determine. Except as
required by this Plan, different Awards need not contain similar provisions. The
Committee's determinations under the Plan (including without limitation
determinations of which Employees or Non-employee Directors, if any, are to
receive Awards, the form, amount and timing of such Awards, the terms and
provisions of such Awards and the agreements evidencing same) need not be
uniform and may be made by it selectively among Employees and Non-employee
Directors who receive, or are eligible to receive, Awards under the Plan. In
addition, each Non-employee Director shall be entitled to make Elections as
provided in Article 12.




--------------------------------------------------------------------------------








ARTICLE 5


SHARES SUBJECT TO PLAN


Subject to adjustment as provided in Articles 15 and 16, the maximum number of
shares of Common Stock that may be delivered pursuant to Awards granted under
the Plan and Elections made by Non-employee Directors pursuant to Article 12 is
(a) 8,700,000 shares; plus (b) shares of Common Stock previously subject to
Awards which are forfeited, terminated, cancelled or rescinded, settled in cash
in lieu of Common Stock, or exchanged for Awards that do not involve Common
Stock, or expired unexercised.


Shares to be issued may be made available from authorized but unissued Common
Stock, Common Stock purchased by the Company on the open market or otherwise.
During the term of this Plan, the Company will at all times reserve and keep
available the number of shares of Common Stock that shall be sufficient to
satisfy the requirements of this Plan.




ARTICLE 6


GRANT OF AWARDS


6.1    In General.  The grant of an Award shall be authorized by the Committee
and shall be evidenced by an Award Agreement setting forth the Incentive or
Incentives being granted, the total number of shares of Common Stock subject to
the Incentive(s), the Option Price (if applicable), the Award Period, the Date
of Grant, and such other terms, provisions, limitations, and performance
objectives, as are approved by the Committee, but not inconsistent with the
Plan. The Company shall execute an Award Agreement with a Participant after the
Committee approves the issuance of an Award. Any Award granted pursuant to this
Plan must be granted within ten (10) years of the date of adoption of this Plan.
The grant of an Award to a Participant shall not be deemed either to entitle the
Participant to, or to disqualify the Participant from, receipt of any other
Award under the Plan.


If the Committee establishes a purchase price for an Award, the Participant must
accept such Award within a period of 30 days (or such shorter period as the
Committee may specify) after the Date of Grant by executing the applicable Award
Agreement and paying such purchase price.


6.2    Maximum ISO Grants.  The Committee may not grant Incentive Stock Options
under the Plan to any Employee which would permit the aggregate Fair Market
Value (determined on the Date of Grant) of the Common Stock with respect to
which Incentive Stock Options (under this and any other plan of the Company and
its Subsidiaries) are exercisable for the first time by such Employee during any
calendar year to exceed $100,000. To the extent any Stock Option granted under
this Plan, which is designated as an Incentive Stock Option exceeds this limit
or otherwise fails to qualify as an Incentive Stock Option, such Stock Option
shall be a Non-qualified Stock Option. The Committee may not grant Incentive
Stock Options to Non-employee Directors.


6.3    Maximum Individual Grants.  No Participant may receive during any fiscal
year of the Company Awards of Stock Options and SARs covering an aggregate of
more than five hundred thousand (500,000) shares of Common Stock.


6.4    Restricted Stock/Restricted Stock Units.  If Restricted Stock and/or
Restricted Stock Units are granted to a Participant under an Award, the
Committee shall set forth in the related Award Agreement: (i) the number of
shares of Common Stock and/or the number of Restricted Stock Units awarded, (ii)
the price, if any, to be paid by the Participant for such Restricted Stock
and/or Restricted Stock Units, (iii) the time or times within which such Award
may be subject to forfeiture, (iv) specified Performance Goals of the Company, a
Subsidiary, any division thereof or any group of Employees of the Company, or
other criteria, which the Committee determines must be met in order to remove
any restrictions (including vesting) on such Award, and (v) all other terms,
limitations, restrictions, and




--------------------------------------------------------------------------------




conditions of the Restricted Stock and/or Restricted Stock Units, which shall be
consistent with this Plan. The provisions of Restricted Stock and/or Restricted
Stock Units need not be the same with respect to each Participant.


(a)    Legend on Shares.  Each Participant who is awarded Restricted Stock shall
be issued a stock certificate or certificates in respect of such shares of
Common Stock. Such certificate(s) shall be registered in the name of the
Participant, and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Restricted Stock, substantially
as provided in Section 18.12 of the Plan. The Committee may require that the
stock certificates evidencing shares of Restricted Stock be held in custody by
the Company until the restrictions thereon shall have lapsed, and that the
Participant deliver to the Committee a stock power or stock powers, endorsed in
blank, relating to the shares of Restricted Stock.


(b)    Restrictions and Conditions.  Shares of Restricted Stock and Restricted
Stock Units shall be subject to the following restrictions and conditions:


(i)    Subject to the other provisions of this Plan and the terms of the
particular Award Agreements, during such period as may be determined by the
Committee commencing on the Date of Grant (the “Restriction Period”), the
Participant shall not be permitted to sell, transfer, pledge or assign shares of
Restricted Stock and/or Restricted Stock Units. Except for these limitations,
the Committee may in its sole discretion, remove any or all of the restrictions
on such Restricted Stock and/or Restricted Stock Units whenever it may determine
that, by reason of changes in applicable laws or other changes in circumstances
arising after the date of the Award, such action is appropriate.


(ii)    Except as provided in subparagraph (i) above, the Participant shall
have, with respect to his or her Restricted Stock, all of the rights of a
stockholder of the Company, including the right to vote the shares, and the
right to receive any dividends thereon. Certificates for shares of Common Stock
free of restriction under this Plan shall be delivered to the Participant
promptly after, and only after, the Restriction Period shall expire without
forfeiture in respect of such shares of Common Stock. Certificates for the
shares of Common Stock forfeited under the provisions of the Plan and the
applicable Award Agreement shall be promptly returned to the Company by the
forfeiting Participant. Each Award Agreement shall require that (x) each
Participant, by his or her acceptance of Restricted Stock, shall irrevocably
grant to the Company a power of attorney to transfer any shares so forfeited to
the Company and agrees to execute any documents requested by the Company in
connection with such forfeiture and transfer, and (y) such provisions regarding
returns and transfers of stock certificates with respect to forfeited shares of
Common Stock shall be specifically performable by the Company in a court of
equity or law.


    
(iii)    The Restriction Period of Restricted Stock and/or Restricted Stock
Units shall commence on the Date of Grant and, subject to Article 16 of the
Plan, unless otherwise established by the Committee in the Award Agreement
setting forth the terms of the Restricted Stock and/or Restricted Stock Units,
shall expire upon satisfaction of the conditions set forth in the Award
Agreement; such conditions may provide for vesting based on (i) length of
continuous service, (ii) achievement of specific business objectives, (iii)
increases in specified indices, (iv) attainment of specified growth rates, or
(v) other comparable Performance Measurements, as may be determined by the
Committee in its sole discretion.


(iv)    Subject to the provisions of the particular Award Agreement, upon
Termination of Service for any reason during the Restriction Period, the
nonvested shares of Restricted Stock and/or Restricted Stock Units shall be
forfeited by the Participant. In the event a Participant has paid any
consideration to the Company for such forfeited Restricted Stock and/or
Restricted Stock Units, the Company shall, as soon as practicable after the
event




--------------------------------------------------------------------------------




causing forfeiture (but in any event within 5 business days), pay to the
Participant, in cash, an amount equal to the total consideration paid by the
Participant for such forfeited shares and/or units. Upon any forfeiture, all
rights of a Participant with respect to the forfeited shares of the Restricted
Stock shall cease and terminate, without any further obligation on the part of
the Company.


6.5    SAR.  An SAR shall entitle the Participant at his election to surrender
to the Company the SAR, or portion thereof, as the Participant shall choose, and
to receive from the Company in exchange therefor cash in an amount equal to the
excess (if any) of the Fair Market Value (as of the date of the exercise of the
SAR) per share over the SAR Price per share specified in such SAR, multiplied by
the total number of shares of the SAR being surrendered. In the discretion of
the Committee, the Company may satisfy its obligation upon exercise of an SAR by
the distribution of that number of shares of Common Stock having an aggregate
Fair Market Value (as of the date of the exercise of the SAR) equal to the
amount of cash otherwise payable to the Participant, with a cash settlement to
be made for any fractional share interests, or the Company may settle such
obligation in part with shares of Common Stock and in part with cash.


6.6    Tandem Awards.  The Committee may grant two or more Incentives in one
Award in the form of a “tandem award,” so that the right of the Participant to
exercise one Incentive shall be canceled if, and to the extent, the other
Incentive is exercised. For example, if a Stock Option and an SAR are issued in
a tandem Award, and the Participant exercises the SAR with respect to 100 shares
of Common Stock, the right of the Participant to exercise the related Stock
Option shall be canceled to the extent of 100 shares of Common Stock.


6.7    Performance Based Awards.


(a)    Grant of Performance Awards.  The Committee may issue Performance Awards
in the form of either Performance Units or Performance Shares to Participants
subject to the Performance Goals and Performance Period as it shall determine.
The terms and conditions of each Performance Award will be set forth in the
related Award Agreement. The Committee shall have complete discretion in
determining the number and value of Performance Units or Performance Shares
granted to each Participant. Participants receiving Performance Awards are not
required to pay the Company thereof (except for applicable tax withholding)
other than the rendering of services.


(b)    Value of Performance Awards.  The Committee shall set performance goals
in its discretion for each Participant who is granted a Performance Award. Such
Performance Goals may be particular to a Participant, may relate to the
performance of the Subsidiary which employs him or her, may be based on the
division which employs him or her, may be based on the performance of the
Company generally, or a combination of the foregoing. The Performance Goals may
be based on achievement of balance sheet or income statement objectives, or any
other objectives established by the Committee. The Performance Goals may be
absolute in their terms or measured against or in relationship to other
companies comparably, similarly or otherwise situated. The extent to which such
Performance Goals are met will determine the value of the Performance Unit or
Performance Share to the Participant.


(c)    Form of Payment.  Payment of the amount to which a Participant shall be
entitled upon the settlement of a Performance Award shall be made in a lump sum
or installments in cash, shares of Common Stock, or a combination thereof as
determined by the Committee.


6.8    Bonus Stock.  The Committee may award shares of Bonus Stock to
Participants under the Plan without cash consideration. The Committee shall
determine and indicate in the related Award Agreement whether such shares of
Bonus Stock awarded under the Plan shall be unencumbered of any restrictions
(other than those advisable to comply with law) or shall be subject to
restrictions and limitations similar to those referred to in Section 6.7 hereof.
In the event the Committee assigns any restrictions on the shares of Bonus Stock
awarded under the Plan, then such shares shall be subject to at least the
following restrictions:






--------------------------------------------------------------------------------




(a)    No shares of Bonus Stock may be sold, transferred, pledged, assigned or
otherwise alienated or hypothecated if such shares are subject to restrictions
which have not lapsed or have not been vested.


(b)    If any condition of vesting of the shares of Bonus Stock are not met, all
such shares subject to such vesting shall be delivered to the Company (in a
manner determined by the Committee) within 60 days of the failure to meet such
conditions without any payment from the Company.


6.9    Other Stock Based Awards.


(a)    Grant of Other Stock Based Awards.  The Committee may issue to
Participants, either alone or in addition to other Awards made under the Plan,
Stock Unit Awards which may be in the form of Common Stock or other securities.
The value of each such Award shall be based, in whole or in part, on the value
of the underlying Common Stock or other securities. The Committee, in its sole
and complete discretion, may determine that an Award, either in the form of a
Stock Unit Award under this Section 6.9 or as an Award granted pursuant to the
other provisions of this Article 6, may provide to the Participant (i) dividends
or dividend equivalents (payable on a current or deferred basis) and (ii) cash
payments in lieu of or in addition to an Award. The Committee shall determine
the terms, restrictions, conditions, vesting requirements, and payment rules
(all of which are sometimes hereinafter collectively referred to as “rules”) of
the Award and shall set forth those rules in the related Award Agreement.


(b)    Rules.  The Committee, in its sole and complete discretion, may grant a
Stock Unit Award subject to the following rules:


(i)    Common Stock or other securities issued pursuant to Stock Unit Awards may
not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated by a Participant until the expiration of at least six months from
the Award Date, except that such limitation shall not apply in the case of death
or disability of the Participant. To the extent Stock Unit Awards are deemed to
be derivative securities within the meaning of Rule 16b‑3 under the 1934 Act, a
Participant’s rights with respect to such Awards shall not vest or be
exercisable until the expiration of at least six months from the Award Date. To
the extent a Stock Unit Award granted under the Plan is deemed to be a
derivative security within the meaning of Rule 16b‑3 under the 1934 Act, it may
not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, otherwise than by will or by laws of descent and distribution. All
rights with respect to such Stock Unit Awards granted to a Participant under the
Plan shall be exercisable during his or her lifetime only by such Participant or
his or her guardian or legal representative.


(ii)    Stock Unit Awards may require the payment of cash consideration by the
Participant in receipt of the Award or provide that the Award, and any Common
Stock or other securities issued in conjunction with the Award be delivered
without the payment of cash consideration.


(iii)    The Committee, in its sole and complete discretion, may establish
certain Performance Criteria that may relate in whole or in part to receipt of
the Stock Unit Awards.


(iv)    Stock Unit Awards may be subject to a deferred payment schedule and/or
vesting over a specified employment period.


(v)    The Committee as a result of certain circumstances, may waive or
otherwise remove, in whole or in part, any restriction or condition imposed on a
Stock Unit Award at the time of Award.






--------------------------------------------------------------------------------






ARTICLE 7


OPTION PRICE; SAR PRICE


The Option Price for any share of Common Stock which may be purchased under a
Stock Option and the SAR Price for any share of Common Stock subject to an SAR
shall be at least One Hundred Percent (100%) of the Fair Market Value of the
share on the Date of Grant. If an Incentive Stock Option is granted to an
Employee who owns or is deemed to own (by reason of the attribution rules of
Section 424(d) of the Code) more than 10% of the combined voting power of all
classes of stock of the Company (or any parent or Subsidiary), the Option Price
shall be at least 110% of the Fair Market Value of the Common Stock on the Date
of Grant.


ARTICLE 8


AWARD PERIOD; VESTING


8.1    Award Period. Subject to the other provisions of this Plan, the Committee
may, in its discretion, provide that an Incentive may not be exercised in whole
or in part for any period or periods of time or beyond any date specified in the
Award Agreement. Except as provided in the Award Agreement, an Incentive may be
exercised in whole or in part at any time during its term. The Award Period for
an Incentive shall be reduced or terminated upon Termination of Service in
accordance with this Article 8 and Article 9. No Incentive granted under the
Plan may be exercised at any time after the end of its Award Period. No portion
of any Incentive may be exercised after the expiration of ten (10) years from
its Date of Grant. However, if an Employee owns or is deemed to own (by reason
of the attribution rules of Section 424(d) of the Code) more than 10% of the
combined voting power of all classes of stock of the Company (or any parent or
Subsidiary) and an Incentive Stock Option is granted to such Employee, the term
of such Incentive Stock Option (to the extent required by the Code at the time
of grant) shall be no more than five (5) years from the Date of Grant.


8.2    Vesting.  The Committee, in its sole discretion, may determine that an
Incentive will be immediately exercisable, in whole or in part, or that all or
any portion may not be exercised until a date, or dates, subsequent to its Date
of Grant, or until the occurrence of one or more specified events, subject in
any case to the terms of the Plan. If the Committee imposes conditions upon
exercise, then subsequent to the Date of Grant, the Committee may, in its sole
discretion, accelerate the date on which all or any portion of the Incentive may
be exercised.




ARTICLE 9


TERMINATION OF SERVICE


In the event of Termination of Service of a Participant, an Incentive may only
be exercised as determined by the Committee and provided in the Award Agreement.




ARTICLE 10


EXERCISE OF INCENTIVE


10.1     In General.  A vested Incentive may be exercised during its Award
Period, subject to limitations and restrictions set forth therein and in Article
9. A vested Incentive may be exercised at such times and in such amounts as
provided in this Plan and the applicable Award Agreement, subject to the terms,
conditions, and restrictions of the Plan.


In no event may an Incentive be exercised or shares of Common Stock be issued
pursuant to an Award if a necessary listing or quotation of the shares of Common
Stock on a stock exchange or inter-dealer quotation system or any registration
under state or federal securities laws required under the circumstances has not
been accomplished.




--------------------------------------------------------------------------------




No Incentive may be exercised for a fractional share of Common Stock. The
granting of an Incentive shall impose no obligation upon the Participant to
exercise that Incentive.


(a)    Stock Options. Subject to such administrative regulations as the
Committee may from time to time adopt, a Stock Option may be exercised by the
delivery of written notice to the Committee setting forth the number of shares
of Common Stock with respect to which the Stock Option is to be exercised and
the date of exercise thereof (the “Exercise Date”) which shall be at least three
(3) days after giving such notice unless an earlier time shall have been
mutually agreed upon. On the Exercise Date, the Participant shall deliver to the
Company consideration with a value equal to the total Option Price of the shares
to be purchased, payable as follows: (a) cash, check, bank draft, or money order
payable to the order of the Company, (b) Common Stock (including Restricted
Stock) owned by the Participant on the Exercise Date, valued at its Fair Market
Value on the Exercise Date, (c) by delivery (including by FAX) to the Company or
its designated agent of an executed irrevocable option exercise form together
with irrevocable instructions from the Participant to a broker or dealer,
reasonably acceptable to the Company, to sell certain of the shares of Common
Stock purchased upon exercise of the Stock Option or to pledge such shares as
collateral for a loan and promptly deliver to the Company the amount of sale or
loan proceeds necessary to pay such purchase price, and/or (d) in any other form
of valid consideration that is acceptable to the Committee in its sole
discretion. In the event that shares of Restricted Stock are tendered as
consideration for the exercise of a Stock Option, a number of shares of Common
Stock issued upon the exercise of the Stock Option equal to the number of shares
of Restricted Stock used as consideration therefor shall be subject to the same
restrictions and provisions as the Restricted Stock so submitted.


Upon payment of all amounts due from the Participant, the Company shall cause
certificates for the Common Stock then being purchased to be delivered as
directed by the Participant (or the person exercising the Participant's Stock
Option in the event of his death) at its principal business office promptly
after the Exercise Date; provided that if the Participant has exercised an
Incentive Stock Option, the Company may at its option retain physical possession
of the certificate evidencing the shares acquired upon exercise until the
expiration of the holding periods described in Section 422(a)(1) of the Code.
The obligation of the Company to deliver shares of Common Stock shall, however,
be subject to the condition that if at any time the Committee shall determine in
its discretion that the listing, registration, or qualification of the Stock
Option or the Common Stock upon any securities exchange or inter-dealer
quotation system or under any state or federal law, or the consent or approval
of any governmental regulatory body, is necessary or desirable as a condition
of, or in connection with, the Stock Option or the issuance or purchase of
shares of Common Stock thereunder, the Stock Option may not be exercised in
whole or in part unless such listing, registration, qualification, consent, or
approval shall have been effected or obtained free of any conditions not
acceptable to the Committee.


If the Participant fails to pay for any of the Common Stock specified in such
notice or fails to accept delivery thereof, the Participant's right to purchase
such Common Stock may be terminated by the Company.


(b)    SARs. Subject to the conditions of this Section 10.1(b) and such
administrative regulations as the Committee may from time to time adopt, an SAR
may be exercised by the delivery (including by FAX) of written notice to the
Committee setting forth the number of shares of Common Stock with respect to
which the SAR is to be exercised and the date of exercise thereof (the “Exercise
Date”) which shall be at least three (3) days after giving such notice unless an
earlier time shall have been mutually agreed upon. On the Exercise Date, the
Participant shall receive from the Company in exchange therefor cash in an
amount equal to the excess (if any) of the Fair Market Value (as of the date of
the exercise of the SAR) per share of Common Stock over the SAR Price per share
specified in such SAR, multiplied by the total number of shares of Common Stock
of the SAR being surrendered. In the discretion of the Committee, the Company
may satisfy its obligation upon exercise of an SAR by the distribution of that
number of shares of Common Stock having an aggregate Fair Market Value (as of
the date of the exercise of the SAR) equal to the amount of cash otherwise
payable to the




--------------------------------------------------------------------------------




Participant, with a cash settlement to be made for any fractional share
interests, or the Company may settle such obligation in part with shares of
Common Stock and in part with cash.


10.2    Disqualifying Disposition of ISO. If shares of Common Stock acquired
upon exercise of an Incentive Stock Option are disposed of by a Participant
prior to the expiration of either two (2) years from the Date of Grant of such
Stock Option or one (1) year from the transfer of shares of Common Stock to the
Participant pursuant to the exercise of such Stock Option, or in any other
disqualifying disposition within the meaning of Section 422 of the Code, such
Participant shall notify the Company in writing of the date and terms of such
disposition. A disqualifying disposition by a Participant shall not affect the
status of any other Stock Option granted under the Plan as an Incentive Stock
Option within the meaning of Section 422 of the Code.




ARTICLE 11


SPECIAL PROVISIONS APPLICABLE TO COVERED PARTICIPANTS


Awards subject to Performance Criteria paid to Covered Participants under this
Plan shall be governed by the conditions of this Article 11 in addition to the
requirements of Sections 6.4, 6.7, 6.8 and 6.9 above. Should conditions set
forth under this Article 11 conflict with the requirements of Sections 6.4, 6.7,
6.8 and 6.9, the conditions of this Article 11 shall prevail.


(a)    All Performance Measures, Goals, or Criteria relating to Covered
Participants for a relevant Performance Period shall be established by the
Committee in writing prior to the beginning of the Performance Period, or by
such other later date for the Performance Period as may be permitted under
Section 162(m) of the Code. The Performance Goals may be identical for all
Participants or, at the discretion of the Committee, may be different to reflect
more appropriate measures of individual performance.


(a)The Performance Goals relating to Covered Participants for a Performance
Period shall be established by the Committee in writing. Performance Goals may
include alternative and multiple Performance Goals and may be based on one or
more business and/or financial criteria. In establishing the Performance Goals
for the Performance Period, the Committee in its discretion may include one or
any combination of the following criteria in either absolute or relative terms,
for the Company or any Subsidiary:


(i)    Total shareholder return;


(ii)    Return on assets, equity, capital, or investment;


(iii)    Pre-tax or after-tax profit levels, including:  earnings per share;
earnings before interest and taxes; earnings before interest, taxes,
depreciation and amortization; net operating profits after tax, and net income;


(iv)
Cash flow and cash flow return on investment;



(v)    Economic value added and economic profit;


(vi)
Growth in earnings per share;



(vii)    Levels of operating expense or other expense items as reported on the
income statement, including operating and maintenance expense; or


(viii)    Measures of customer satisfaction and customer service as surveyed
from time to time, including the relative improvement therein.






--------------------------------------------------------------------------------




(c)    The Performance Goals must be objective and must satisfy third party
“objectivity” standards under Section 162(m) of the Code, and the regulations
promulgated thereunder.


(d)    The Committee is authorized to make adjustments in the method of
calculating attainment of Performance Goals in recognition of:  (i)
extraordinary or non-recurring items, (ii) changes in tax laws, (iii) changes in
generally accepted accounting principles or changes in accounting principles,
(iv) charges related to restructured or discontinued operations, (v) restatement
of prior period financial results, and (vi) any other unusual, non-recurring
gain or loss that is separately identified and quantified in the Company’s
financial statements. Notwithstanding the foregoing, the Committee may, at its
sole discretion, reduce the performance results upon which Awards are based
under the Plan, to offset any unintended result(s) arising from events not
anticipated when the Performance Goals were established, provided that such
adjustment is permitted by Section 162(m) of the Code.


(e)    The Performance Goals shall not allow for any discretion by the Committee
as to an increase in any Award, but discretion to lower an Award is permissible.


(f)    The Award and payment of any Award under this Plan to a Covered
Participant with respect to a relevant Performance Period shall be contingent
upon the attainment of the Performance Goals that are applicable to such Covered
Participant. The Committee shall certify in writing prior to payment of any such
Award that such applicable Performance Goals relating to the Award are
satisfied. Approved minutes of the Committee may be used for this purpose.


(g)    The maximum Award that may be paid to any Covered Participant under the
Plan pursuant to Sections 6.4, 6.7, 6.8 and 6.9 for any Performance Period shall
be (i) if in cash, One Million Dollars ($1,000,000.00) and (ii) if in shares of
Common Stock, five hundred thousand (500,000) shares.


(h)    All Awards to Covered Participants under this Plan shall be further
subject to such other conditions, restrictions, and requirements as the
Committee may determine to be necessary to carry out the purpose of this Article
11.




ARTICLE 12


NON-EMPLOYEE DIRECTOR FEE ELECTION


(a)    Each Non-employee Director may elect to receive all or a portion (in 10%
increments) of his or her Fee in shares of Common Stock by executing and
delivering an Election to the Corporate Secretary of the Company at least two
weeks prior to the beginning of the immediately succeeding Fiscal Year in order
to be effective for the Fee earned in such succeeding Fiscal Year. Each
Non-employee Director must execute the election form previously approved by the
Corporate Secretary in order for such Election to be effective. The election
form is deemed delivered when received by the Corporate Secretary.




--------------------------------------------------------------------------------




(b)    Each Non-employee Director may elect to revoke or modify his or her
Election that is then currently in effect by executing and delivering a written
revocation/modification form, which must be delivered to the Corporate Secretary
of the Company at least two weeks prior to the beginning of the immediately
succeeding Fiscal Year in order to be effective for the Fee earned in such
succeeding Fiscal Year. Each Non-employee Director must execute the
revocation/modification form previously approved by the Corporate Secretary in
order for such revocation/modification to be effective. This form is deemed
delivered when received by the Corporate Secretary.
(c)    An Election shall result in the payment of the Common Stock portion of
the payment of the Fee earned in each Quarter for which the Election is
effective as soon as possible following the first business day of such Quarter.
The number of shares of Common Stock issued in accordance with an Election shall
be equal to the amount of the Common Stock portion of the payment of the Fee
that would have been paid to the Non-employee Director during a Quarter divided
by the Fair Market Value of a share of Common Stock on the first business day of
such Quarter. Only whole numbers of shares of Common Stock shall be issued;
fractional shares shall be paid in cash. If the Election is for only a portion
of the Fee, the remaining portion of the Fee to be paid in cash shall be paid at
the time the cash payment would normally be paid by the Company to the
Non-employee Director.
(d)    The Common Stock portion of the payment of a Fee pursuant to this Article
12 shall be subject to the remaining provisions of the Plan, including but not
limited to Articles 15 and 16, to the extent otherwise applicable to such Common
Stock portion.
 


ARTICLE 13


AMENDMENT OR DISCONTINUANCE


Subject to the limitations set forth in this Article 13, the Board may at any
time and from time to time, without the consent of the Participants, alter,
amend, revise, suspend, or discontinue the Plan in whole or in part; provided,
however, that no amendment which requires stockholder approval in order for the
Plan and Incentives awarded under the Plan to continue to comply with Section
162(m) of the Code, including any successors to such Section, shall be effective
unless such amendment shall be approved by the requisite vote of the
stockholders of the Company entitled to vote thereon. Any such amendment shall,
to the extent deemed necessary or advisable by the Committee, be applicable to
any outstanding Incentives theretofore granted under the Plan, notwithstanding
any contrary provisions contained in any Award Agreement. In the event of any
such amendment to the Plan, the holder of any Incentive outstanding under the
Plan shall, upon request of the Committee and as a condition to the
exercisability thereof, execute a conforming amendment in the form prescribed by
the Committee to any Award Agreement relating thereto. Notwithstanding anything
contained in this Plan to the contrary, unless required by law, no action
contemplated or permitted by this Article 13 shall adversely affect any rights
of Participants or obligations of the Company to Participants with respect to
any Incentive theretofore granted under the Plan without the consent of the
affected Participant.




ARTICLE 14


EFFECTIVE DATE AND TERM


The Plan shall be effective as set forth in Section 19.11. Unless sooner
terminated by action of the Board, the Plan will terminate on September 30,
2016, but Incentives granted before that date will continue to be effective in
accordance with their terms and conditions.






--------------------------------------------------------------------------------




ARTICLE 15


CAPITAL ADJUSTMENTS


If at any time while the Plan is in effect, or Incentives are outstanding, there
shall be any increase or decrease in the number of issued and outstanding shares
of Common Stock resulting from (1) the declaration or payment of a stock
dividend, (2) any recapitalization resulting in a stock split‑up, combination,
or exchange of shares of Common Stock, or (3) other increase or decrease in such
shares of Common Stock effected without receipt of consideration by the Company,
then and in such event:


(a)    An appropriate adjustment shall be made in the maximum number of shares
of Common Stock then subject to being awarded under the Plan and in the maximum
number of shares of Common Stock that may be awarded to a Participant to the end
that the same proportion of the Company's issued and outstanding shares of
Common Stock shall continue to be subject to being so awarded.


(b)    Appropriate adjustments shall be made in the number of shares of Common
Stock and the Option Price thereof then subject to purchase pursuant to each
such Stock Option previously granted and unexercised, to the end that the same
proportion of the Company's issued and outstanding shares of Common Stock in
each such instance shall remain subject to purchase at the same aggregate Option
Price.


(c)    Appropriate adjustments shall be made in the number of SARs and the SAR
Price thereof then subject to exercise pursuant to each such SAR previously
granted and unexercised, to the end that the same proportion of the Company's
issued and outstanding shares of Common Stock in each instance shall remain
subject to exercise at the same aggregate SAR Price.


(d)    Appropriate adjustments shall be made in the number of outstanding shares
of Restricted Stock with respect to which restrictions have not yet lapsed prior
to any such change.


(e)    Appropriate adjustments shall be made with respect to shares of Common
Stock applicable to any other Incentives previously awarded under the Plan as
the Committee, in its sole discretion, deems appropriate, consistent with the
event.


Except as otherwise expressly provided herein, the issuance by the Company of
shares of its capital stock of any class, or securities convertible into shares
of capital stock of any class, either in connection with direct sale or upon the
exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to (i) the number of or Option Price of shares of Common Stock then
subject to outstanding Stock Options granted under the Plan, (ii) the number of
or SAR Price or SARs then subject to outstanding SARs granted under the Plan,
(iii) the number of outstanding shares of Restricted Stock, or (iv) the number
of shares of Common Stock otherwise payable under any other Incentive.




Upon the occurrence of each event requiring an adjustment with respect to any
Incentive, the Company shall mail to each affected Participant its computation
of such adjustment which shall be conclusive and shall be binding upon each such
Participant.






--------------------------------------------------------------------------------






ARTICLE 16


RECAPITALIZATION, MERGER AND
CONSOLIDATION; CHANGE IN CONTROL


(a)    The existence of this Plan and Incentives granted hereunder shall not
affect in any way the right or power of the Company or its stockholders to make
or authorize any or all adjustments, recapitalizations, reorganizations, or
other changes in the Company's capital structure and its business, or any merger
or consolidation of the Company, or any issue of bonds, debentures, preferred or
preference stocks ranking prior to or otherwise affecting the Common Stock or
the rights thereof (or any rights, options, or warrants to purchase same), or
the dissolution or liquidation of the Company, or any sale or transfer of all or
any part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.


(b)    Subject to any required action by the stockholders, if the Company shall
be the surviving or resulting corporation in any merger, consolidation or share
exchange, any Incentive granted hereunder shall pertain to and apply to the
securities or rights (including cash, property, or assets) to which a holder of
the number of shares of Common Stock subject to the Incentive would have been
entitled.


(c)    In the event of any merger, consolidation or share exchange pursuant to
which the Company is not the surviving or resulting corporation, there shall be
substituted for each share of Common Stock subject to the unexercised portions
of such outstanding Incentives, that number of shares of each class of stock or
other securities or that amount of cash, property, or assets of the surviving,
resulting or consolidated company which were distributed or distributable to the
stockholders of the Company in respect to each share of Common Stock held by
them, such outstanding Incentives to be thereafter exercisable for such stock,
securities, cash, or property in accordance with their terms. Notwithstanding
the foregoing, however, all Stock Options and SARs may be canceled by the
Company immediately prior to the effective date of any such reorganization,
merger, consolidation, share exchange or any dissolution or liquidation of the
Company by giving notice to each holder thereof or his personal representative
of its intention to do so and by permitting the purchase during the thirty (30)
day period next preceding such effective date of all or any portion of all of
the shares of Common Stock subject to such outstanding Incentives whether or not
such Incentives are then vested or exercisable.


(d)    In the event of a Change in Control, notwithstanding any other provision
in this Plan to the contrary all unmatured installments of Incentives
outstanding and not otherwise canceled in accordance with Section 16(c) above,
shall thereupon automatically be accelerated and exercisable in full and all
Restriction Periods applicable to Awards of Restricted Stock and/or Restricted
Stock Units shall automatically expire. The determination of the Committee that
any of the foregoing conditions has been met shall be binding and conclusive on
all parties.






--------------------------------------------------------------------------------






ARTICLE 17


LIQUIDATION OR DISSOLUTION


In case the Company shall, at any time while any Incentive under this Plan shall
be in force and remain unexpired, (i) sell all or substantially all of its
property, or (ii) dissolve, liquidate, or wind up its affairs, then each
Participant shall be thereafter entitled to receive, in lieu of each share of
Common Stock of the Company which such Participant would have been entitled to
receive under the Incentive, the same kind and amount of any securities or
assets as may be issuable, distributable, or payable upon any such sale,
dissolution, liquidation, or winding up with respect to each share of Common
Stock of the Company. If the Company shall, at any time prior to the expiration
of any Incentive, make any partial distribution of its assets, in the nature of
a partial liquidation, whether payable in cash or in kind (but excluding the
distribution of a cash dividend payable out of earned surplus and designated as
such) then in such event the Option Prices or SAR Prices then in effect with
respect to each Stock Option or SAR shall be reduced, on the payment date of
such distribution, in proportion to the percentage reduction in the tangible
book value of the shares of the Company's Common Stock (determined in accordance
with generally accepted accounting principles) resulting by reason of such
distribution.




ARTICLE 18


INCENTIVES IN SUBSTITUTION FOR
INCENTIVES GRANTED BY OTHER CORPORATIONS


Incentives may be granted under the Plan from time to time in substitution for
similar instruments held by employees of a corporation who become or are about
to become Employees of the Company or any Subsidiary as a result of a merger or
consolidation of the employing corporation with the Company or the acquisition
by the Company of stock of the employing corporation. The terms and conditions
of the substitute Incentives so granted may vary from the terms and conditions
set forth in this Plan to such extent as the Board at the time of grant may deem
appropriate to conform, in whole or in part, to the provisions of the Incentives
in substitution for which they are granted.




ARTICLE 19


MISCELLANEOUS PROVISIONS


19.1    Investment Intent. The Company may require that there be presented to
and filed with it by any Participant under the Plan, such evidence as it may
deem necessary to establish that the Incentives granted or the shares of Common
Stock to be purchased or transferred are being acquired for investment and not
with a view to their distribution.


19.2    No Right to Continued Employment. Neither the Plan nor any Incentive
granted under the Plan shall confer upon any Participant any right with respect
to continuance of employment by the Company or any Subsidiary.


19.3    Indemnification of Board and Committee. No member of the Board or the
Committee, nor any officer or employee of the Company acting on behalf of the
Board or the Committee, shall be personally liable for any action,
determination, or interpretation taken or made in good faith with respect to the
Plan, and all members of the Board or the Committee and each and any officer or
employee of the Company acting on their behalf shall, to the extent permitted by
law, be fully indemnified and protected by the Company in respect of any such
action, determination, or interpretation.


19.4    Effect of the Plan. Neither the adoption of this Plan nor any action of
the Board or the Committee shall be deemed to give any person any right to be
granted an Award or any other rights except as may be evidenced




--------------------------------------------------------------------------------




by an Award Agreement, or any amendment thereto, duly authorized by the
Committee and executed on behalf of the Company, and then only to the extent and
upon the terms and conditions expressly set forth therein.


19.5    Compliance With Other Laws and Regulations. Notwithstanding anything
contained herein to the contrary, the Company shall not be required to sell or
issue shares of Common Stock under any Incentive if the issuance thereof would
constitute a violation by the Participant or the Company of any provisions of
any law or regulation of any governmental authority or any national securities
exchange or inter-dealer quotation system or other forum in which shares of
Common Stock are quoted or traded (including without limitation Section 16 of
the 1934 Act and Section 162(m) of the Code); and, as a condition of any sale or
issuance of shares of Common Stock under an Incentive, the Committee may require
such agreements or undertakings, if any, as the Committee may deem necessary or
advisable to assure compliance with any such law or regulation. The Plan, the
grant and exercise of Incentives hereunder, and the obligation of the Company to
sell and deliver shares of Common Stock, shall be subject to all applicable
federal and state laws, rules and regulations and to such approvals by any
government or regulatory agency as may be required.


19.6    Tax Requirements. The Company shall have the right to deduct from all
amounts hereunder paid in cash or other form, any Federal, state, or local taxes
required by law to be withheld with respect to such payments. The Participant
receiving shares of Common Stock issued under the Plan shall be required to pay
the Company the amount of any taxes which the Company is required to withhold
with respect to such shares of Common Stock. Notwithstanding the foregoing, in
the event of an assignment of a Non-qualified Stock Option or SAR pursuant to
Section 19.7, the Participant who assigns the Non-qualified Stock Option or SAR
shall remain subject to withholding taxes upon exercise of the Non-qualified
Stock Option or SAR by the transferee to the extent required by the Code or the
rules and regulations promulgated thereunder. Such payments shall be required to
be made prior to the delivery of any certificate representing such shares of
Common Stock. Such payment may be made in cash, by check, or through the
delivery of shares of Common Stock owned by the Participant (which may be
effected by the actual delivery of shares of Common Stock by the Participant or
by the Company's withholding a number of shares to be issued upon the exercise
of a Stock Option, if applicable), which shares have an aggregate Fair Market
Value equal to the required minimum withholding payment, or any combination
thereof.


19.7    Assignability. Incentive Stock Options may not be transferred or
assigned other than by will or the laws of descent and distribution and may be
exercised during the lifetime of the Participant only by the Participant or the
Participant’s legally authorized representative, and each Award Agreement in
respect of an Incentive Stock Option shall so provide. The designation by a
Participant of a beneficiary will not constitute a transfer of the Stock Option.
The Committee may waive or modify any limitation contained in the preceding
sentences of this Section 19.7 that is not required for compliance with Section
422 of the Code. The Committee may, in its discretion, authorize all or a
portion of a Non-qualified Stock Option or SAR to be granted to a Participant to
be on terms which permit transfer by such Participant to (i) the spouse,
children or grandchildren of the Participant (“Immediate Family Members”),
(ii) a trust or trusts for the exclusive benefit of such Immediate Family
Members, or (iii) a partnership in which such Immediate Family Members are the
only partners, (iv) an entity exempt from federal income tax pursuant to Section
501(c)(3) of the Code or any successor provision, or (v) a split interest trust
or pooled income fund described in Section 2522(c)(2) of the Code or any
successor provision, provided that (x) there shall be no consideration for any
such transfer, (y) the Award Agreement pursuant to which such Non-qualified
Stock Option or SAR is granted must be approved by the Committee and must
expressly provide for transferability in a manner consistent with this Section
19.7, and (z) subsequent transfers of transferred Non-qualified Stock Options or
SARs shall be prohibited except those by will or the laws of descent and
distribution or pursuant to a qualified domestic relations order as defined in
the Code or Title I of the Employee Retirement Income Security Act of 1974, as
amended. Following transfer, any such Non-qualified Stock Option and SAR shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer, provided that for purposes of Articles 10, 12,
14, 16 and 18 hereof the term “Participant” shall be deemed to include the
transferee. The events of Termination of Service shall continue to be applied
with respect to the original Participant, following which the Non-qualified
Stock Options and SARs shall be exercisable by the transferee only to the extent
and for the periods specified in the Award Agreement. The Committee and the
Company shall have no obligation to inform any transferee of a Non-qualified
Stock Option or SAR of any expiration, termination, lapse or acceleration of
such Option. The Company shall have no obligation to register with any federal
or state securities commission or agency any Common Stock issuable or issued
under a Non-qualified Stock Option or SAR that has been transferred by a
Participant under this Section 19.7. A Non-employee Director making an Election




--------------------------------------------------------------------------------




pursuant to Article 12 may designate a beneficiary or beneficiaries who will
receive any shares of Common Stock owed to such Non-employee Director hereunder
in the event of the Non-employee Director’s death. Each Non-employee Director
may make changes in the designation of a beneficiary at any time.


19.8    Use of Proceeds. Proceeds from the sale of shares of Common Stock
pursuant to Incentives granted under this Plan shall constitute general funds of
the Company.


19.9    Governing Law. The validity, construction and effect of the Plan and any
actions taken or relating to the Plan shall be determined in accordance with the
laws of the State of Texas and applicable Federal law.


19.10    Successors and Assigns. The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, expressly to
assume and agree to perform the Company’s obligation under this Plan in the same
manner and to the same extent that the Company would be required to perform them
if no such succession had taken place. As used herein, the “Company” shall mean
the Company as hereinbefore defined and any aforesaid successor to its business
and/or assets.


19.11    Effective Date. The Plan became effective as of October 1, 1998. After
termination of the Plan, no future Awards may be made.


19.12    Legend. Each certificate representing shares of Restricted Stock issued
to a Participant shall bear the following legend, or a similar legend deemed by
the Company to constitute an appropriate notice of the provisions hereof (any
such certificate not having such legend shall be surrendered upon demand by the
Company and so endorsed):


On the face of the certificate:


“Transfer of this stock is restricted in accordance with conditions printed on
the reverse of this certificate.”


On the reverse:


“The shares of stock evidenced by this certificate are subject to and
transferrable only in accordance with that certain Atmos Energy Corporation 1998
Long-Term Incentive Plan, a copy of which is on file at the principal office of
the Company in Dallas, Texas. No transfer or pledge of the shares evidenced
hereby may be made except in accordance with and subject to the provisions of
said Plan. By acceptance of this certificate, any holder, transferee or pledgee
hereof agrees to be bound by all of the provisions of said Plan.”


The following legend shall be inserted on a certificate evidencing Common Stock
issued under the Plan if the shares were not issued in a transaction registered
under the applicable federal and state securities laws:


“Shares of stock represented by this certificate have been acquired by the
holder for investment and not for resale, transfer or distribution, have been
issued pursuant to exemptions from the registration requirements of applicable
state and federal securities laws, and may not be offered for sale, sold or
transferred other than pursuant to effective registration under such laws, or in
transactions otherwise in compliance with such laws, and upon evidence
satisfactory to the Company of compliance with such laws, as to which the
Company may rely upon an opinion of counsel satisfactory to the Company.”
    


A copy of this Plan shall be kept on file in the principal executive offices of
the Company in Dallas, Texas.


* * * * * * * * * *




--------------------------------------------------------------------------------




            
IN WITNESS WHEREOF, the Company has caused this instrument to be executed as of
August 28, 2014 by its President pursuant to prior actions taken by the Board.








ATMOS ENERGY CORPORATION




    
By: /s/ KIM R. COCKLIN
Kim R. Cocklin
President and
Chief Executive Officer






Attest:




/s/ PHILLIP L. ALLBRITTEN__
Phillip L. Allbritten
Associate General Counsel and
Assistant Corporate Secretary








